DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 4/19/2022:
Claims 1-10 are pending in the current application.  Claims 2-5 have been amended.
The previous rejection under 35 U.S.C. 112a is overcome in light of the amendment but a different issue under the same statute has been identified and addressed below.
The previous prior art-based rejections have been withdrawn in light of the submitted Declaration under 37 C.F.R. § 1.130, and a new rejection is laid out below.
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Objections
5.	Claim 2 is objected to because of the following informalities: “further comprising the plurality of pores are continuously connected” is grammatically incorrect and awkward.  Appropriate correction is required.
	Claim 6 is objected to because of the following informalities: “The catalyst layer of claims 1” should be “The catalyst layer of claim 1”.
Claim Rejections - 35 USC § 112

6.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a plurality of pores” in a catalyst layer and further recites that “a pore area ratio” is 25.0% or more and 35.0% or less in “a cross-sectional image captured by scanning electron microscope”, where the pore area ratio is a total area ratio of “the plurality of pores” to “an area of a cross-section orthogonal to the interface”. There is no suggestion in the claim that the plurality of pores is found at all in the claimed “area of cross section”.  The broadly claimed “plurality of pores” could be any grouping of pores, even one that is not related at all to the cross-section, and the cross-section of the claim might not have any pores. That is, based on the phrasing of the claim, it is wholly unclear if there is any real relationship between the selected portion of the “area of cross-section” and the area of the plurality of pores, and so the meaning of the pore area ratio is unclear.  To advance prosecution, the limitation is interpreted as reciting a porosity of the claimed catalyst layer in an area of cross section.
Claim Rejections - 35 USC § 103
7.	Claims 1, 3-7, and 9-10 are rejected under 35 U.S.C. 103 as being obvious over Mei US PG Publication 2005/0238948.
Regarding Claim 1, 6-7, 9-10, Mei discloses a polyelectrolyte fuel cell (fuel cell using polyelectrolyte, meeting Claim 10) comprises a membrane electrode assembly (Fig. 1) (meeting Claim 9) comprising a polyelectrolyte membrane (proton conductive layer) 3, an anode-side catalyst layer 2 and a cathode-side catalyst layer 4 bonded on respective sides of the polyelectrolyte membrane 3, wherein at least one of the anode-side catalyst layer and the cathode-side catalyst layer catalyst layer is a catalyst layer including an interface to a polyelectrolyte membrane comprising a layer forming material comprising a catalytic substance (catalyst active substance) 25, a conductive carrier (granular conductive supports) 24, a polyelectrolyte (proton conductive material) 27, and a fibrous material (carbon nanofiber, fibrous electron conductive supports, para 0046) 21 (meeting Claims 6 and 7) and a plurality of pores 28, which necessarily contain no layer forming material since they are pores and are formed to be spaces in the layer, and any layer forming material is seen as separate and not part of the pore (see Figs 1-2 and paras 0038-0040, 0046).  Mei teaches that the use of fibrous conductive material in addition to granular conductive support is beneficial in that the use of both materials allows for better control of the size and distribution of pores/gaps in material (para 0038) and so there is both a fibrous material and a conductive carrier supporting the catalytic substance.  Further, Mei teaches that the porosity of the catalyst layer, which the skilled artisan would understand can be an expression of the ratio of the pore area in a layer cross section to the total area of the layer (in the cross section), is 20 to 65% (para 0018, 0038-0039) and the porosity is optimized to ensure that the fuel supply is sufficient and reduce crossover, and to obtain high output (para 0039).  Further, any cross-sectional area of the catalyst layer of Mei can be selected such that the pore area has the claimed ratio to said cross sectional area. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding Claims 3-5, Mei does not specifically recite that in the cross-sectional image, the total area ratio of pores having an area larger than 90,000 nm2 is 15.0% or more and 30.0% or less or that the first and second pore area ratio are designated such that a first pore area ratio at a surface of the catalyst layer facing away from the interface with the membrane is greater than a second pore area ratio at a surface of the catalyst layer closer to the membrane (i.e. porosity of the catalyst layer decreases approaching the interface between the catalyst layer and the polymer membrane).  However, Mei discloses a range of pore distribution peak diameters in Table 1 that ranges from 300 nm to over 1000 nm (which would give a pore area of 90,000 nm2 when peak diameter is 300 nm) and further, Mei does recite that pores size should be optimized for the same reason as porosity and support particle/fiber sizes, and further that the pore size along the catalyst layer is on a gradient, decreasing closer to the polymer electrolyte membrane (see para 0042) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to design the catalyst layer of Mei such that the total area ratio of pores having an area larger than 90,000 nm2 is 15.0% or more and 30.0% or less and that that the pore size along the catalyst layer is on a gradient, decreasing closer to the polymer electrolyte membrane such that in the cross-sectional image, a first pore area ratio in a first region of the catalyst layer, wherein the first region is facing away from the membrane, wherein the first in a range of 0.5 µm or more and 5.5 µm or less from a surface of the catalyst layer facing away from the interface, is greater than a second pore area ratio in a second region of the catalyst layer, wherein the second region is closer to the membrane than the first region, and wherein the second region is in a range of 0.5 µm or more and 5.5 µm or less from the interface because Mei teaches that pore size should be optimized to ensure that the fuel supply is sufficient and reduce crossover, and to obtain high output (para 0039) and should decrease approaching the membrane side of the catalyst layer such that the second pore area ratio in the second region is 25.0% or more and 30.0% or less and the first pore area ratio in the first region is 30.0% or more and 35.0% or less and also, the skilled artisan could arrive at the claimed pore area ratios by simply selecting the cross-sectional image since “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mei US PG Publication 2005/0238948, as applied to Claim 1, and further in view of Kidai US PG Publication 2005/0074651.
Regarding Claim 2, Mei recites that there is a pore network (para 0045) but does not specifically recite that the plurality of pores is continuously connected forming a three-dimensional network channel.  However, Kidai teaches that in a catalyst layer of a fuel cell, a three-dimensional network pore structure is advantageous in that there is easy conduction of electrons on protons and also better gas diffusion and discharge of products (see e.g. paras 0069-0072).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the catalyst layer of Mei such that the plurality of pores are continuously connected forming a three-dimensional network channel because Kidai teaches that this structure is advantageous in that there is easy conduction of electrons and protons and also better gas diffusion and discharge of products.
9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mei US PG Publication 2005/0238948, as applied to Claim 1, and further in view of Shimoda US PG Publication 2007/0286948.
Regarding Claim 8, Mei does not specifically recite the thickness of the catalyst layer such that it has a thickness of 5 m or more and 30 m or less.  However, Shimoda teaches that in a membrane electrode assembly, the thickness of the catalyst layer should be optimized to be from 1 µm to 20 µm at most in order to facilitate gas diffusion and to optimize the activity of the reaction by having sufficient catalyst (para 0064).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to select the thickness of the catalyst layer of Mei such that it is from 5 µm or more to 30 µm or less because Shimoda teaches that this range is beneficial and optimized for good gas diffusion and activity of the reaction by having sufficient catalyst.
Response to Arguments
10.	Applicant's arguments with respect to the claims are convincing and a new rejection is laid out above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729